DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Construction - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 recite the limitation “the virtual image” , it depends on claims 10 and 1. There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 – 8, 10 – 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Publication: US 2005/0129325 A1) in view of Dal Mutto et al. (Publication: US 2019/0108396 A1 ), IDA ET AL. (PUBLICATION: 2018/0091741 A1).

Regarding claim 1, Wu discloses an image processing apparatus comprising ([0013], [0040] - An image processing apparatus that is a personal computer with a computer readable storage medium storing a program execute the following methods. Furthermore, a personal computer is known to have a computer readable storage medium storing a program. Comprising: ): 
one or more memories storing instructions ([0013], [0040] - An image processing apparatus that is a personal computer with a computer readable storage medium storing a program execute the following methods. Furthermore, a personal computer is known to have a computer readable storage medium storing a program.); and
one or more processors executing the instructions to ([0013], [0040] - An image processing apparatus that is a personal computer with a computer readable storage medium storing a program execute the following methods. Furthermore, a personal computer is known to have a computer readable storage medium storing a program.):
[[specify an object based on an event]] where imaging by a plurality of image
capturing apparatuses is performed, wherein the object is imaged by at least one of the plurality of image capturing apparatuses ([0035], [0063], Fig. 3, Fig. 7A - As shown, at the site A, there are provided cameras 11a and 12a to image the user a as an object from different points of view, a display unit 5a to display an image of the user b, captured at the site B, to the user a, and an image processor 2a which generates a virtual viewpoint image on the basis of images Pm1 and Pm2 captured by the cameras 11a and 12a. As shown in Fig. 4, virtual viewpoint image is generated by the virtual viewpoint image generator from the input of the modified images.

Pm1 and Pm2 is captured by the cameras and obtained by the correction unit and matching unit. FIG. 6 explains how to normalize, the images Pm1 and Pm2 captured by the cameras 11a and 12a if there is a misalignment. As shown in FIG. 6, when the user a is imaged by the cameras 11a and 12a from different viewpoints with the optical axes through their respective optical centers C1 and C2 being aligned, with a point M of the object (user a), images Pm1 and Pm2, surface, thus captured by the cameras 11a and 12a. A geometric normalization is effected to parallelize the normal-line directions k1 and k2 of the images Pm1 and Pm2 with each other, thereby producing normalized images Pm1 and Pm2 ; An area such as the ear portion will be referred to as an "occlusion region" hereafter. Since in an occlusion region, a corresponding point in an object's image in one of the normalized images is masked by the other normalized image, the conventional matching of the feature points with one another, that is, matches (a1, b1), (a2, b2), (a3, b3), (a4, b4) and (a5, b5).
Then the matching unit received the normalized images. Matching unit 29 makes a match only between points where feature points have been extracted included in the normalized images Pm1 and Pm2, When the feature point sequences R1 and R2 existing on the epi-polar lines L1 and L1', respectively, are matched with each other in relation to the object, the feature point b1 on the epi-polar line L1'.);

Pm1 and Pm2 is captured by the cameras and obtained by the correction unit and matching unit. FIG. 6 explains how to normalize, the images Pm1 and Pm2 captured by the cameras 11a and 12a if there is a misalignment. As shown in FIG. 6, when the user a is imaged by the cameras 11a and 12a from different viewpoints with the optical axes through their respective optical centers C1 and C2 being aligned, with a point M of the object (user a), images Pm1 and Pm2, surface, thus captured by the cameras 11a and 12a. A geometric normalization is effected to parallelize the normal-line directions k1 and k2 of the images Pm1 and Pm2 with each other, thereby producing normalized images Pm1 and Pm2 ; An area such as the ear portion will be referred to as an 
Wherein the reference model being generated before the imaging is performed ([0058], [0063] - Pm1 and Pm2 is captured by the cameras and obtained by the correction unit and then matching unit. FIG. 6 explains how to normalize, the images Pm1 and Pm2 captured by the cameras 11a and 12a if there is a misalignment. As shown in FIG. 6, when the user a is imaged by the cameras 11a and 12a from different viewpoints with the optical axes through their respective optical centers C1 and C2 being aligned, with a point M of the object (user a), images Pm1 and Pm2, surface, thus captured by the cameras 11a and 12a. A geometric normalization is effected to parallelize the normal-line directions k1 and k2 of the images Pm1 and Pm2 with each other, thereby producing normalized images Pm1 and Pm2 ; An area such as the ear portion will be referred to as an "occlusion region" hereafter. Since in an occlusion region, a corresponding point in an object's image in one of the normalized images is masked by the other normalized image, the conventional matching of the feature points with one another, that is, matches (a1, b1), (a2, b2), (a3, b3), (a4, b4) and (a5, b5).

Furthermore each of the occlusion cost functions dx(x, y) and dy(x, y) is generated based on the parallax information. the distance from the cameras 11a and 12a to the user a as the object becomes longer (the angle become smaller), the probability of the occlusion region occurring will be lower. That is the angle between the optical axes of the image is in the state where the value of the angle is smaller to an acceptable angle (largest acceptable angle) so to lower the occlusion region.); and
Outputting a set of the modified model of the specified object and information representing that the obtained model of the specified object is modified ([0008] - the image is reconstructed after matching is determined between images of the object captured by at least two cameras.
As shown in Fig 10, at the site A, there are provided cameras 11a and 12a to image the user a as an object from different points of view, a display unit 5a to display an image of the user b, captured at the site B, to the user a, and an image processor 2a which generates a virtual viewpoint image on the basis of images Pm1 and Pm2 captured by the cameras 11a and 12a. 
).
However Wu does not disclose three-dimensional shape model; specify an object; the specified object; a three-dimensional shape model of object .

As shown in FIGS. 1B and 1C, the system includes a 3-D scanner 100, which is configured to capture images of an object 10 and a 3-D model generation system 200 configured to generate a 3-D model of the object from the images captured by the scanner 100 in operation 1200. An analysis agent 300 identifies the object based on the captured 3-D model in operation 1300 and, in some embodiments, may perform further analysis of the object based on the captured model.
The analysis results generated by the analysis agent 300, including an object identification are stored by an object tracking system 400 in operation 1400. In some embodiments of the present invention, the object tracking system 400 is configured to maintain information (e.g., lists) regarding the particular object that is scanned, such as the identity of the object and an association between the scanned object and a particular shopping cart (e.g., tracking that the scanned object is now in the shopping cart) and/or associated with a particular customer. The object tracking system 400 may also be used to control a display device 450, which may display information to a user. The shopping cart or basket 8 may include a display panel 450 that is configured to display the current list 6 of items that are detected to be the shopping cart. As another example, the display device 450 may be an end user computing device (e.g., a smartphone) of the user and the current list 6 may be displayed in a web page or an application running on the end user computing device.);

As shown in FIGS. 1B and 1C, the system includes a 3-D scanner 100, which is configured to capture images of an object 10 and a 3-D model generation system 200 configured to generate a 3-D model of the object from the images captured by the scanner 100 in operation 1200. An analysis agent 300 identifies the object based on the captured 3-D model in operation 1300 and, in some embodiments, may perform further analysis of the object based on the captured model.
The analysis results generated by the analysis agent 300, including an object identification are stored by an object tracking system 400 in operation 1400. In some embodiments of the present invention, the object tracking system 400 is configured to maintain information (e.g., lists) regarding the particular object that is scanned, such as the identity of the object and an association between the scanned object and a particular shopping cart (e.g., tracking that the scanned object is now in the shopping cart) and/or associated with a particular customer. The object tracking system 400 may also be used to control a display device 450, which may display information to a user. The shopping cart or basket 8 may include a display panel 450 that is configured to display the current list 6 of items that are detected to be the shopping cart. As another example, the display device 450 may be an end user computing device (e.g., a smartphone) of the user and the current list 6 may be displayed in a web page or an application running on the end user computing device.) ;

a three-dimensional shape model of object ([0012], [0073], [0077] to [0078] - 3-D model. As shown in FIGS. 1B and 1C, the system includes a 3-D scanner 100, which is configured to capture images of an object 10 and a 3-D model generation system 200 configured to generate a 3-D model of the object from the images captured by the scanner 100 in operation 1200. An analysis agent 300 identifies the object based on the captured 3-D model in operation 1300 and, in some embodiments, may perform further analysis of the object based on the captured model. );
three-dimensional shape mode of the specified object ([0073], [0077] to [0078] - FIG. 1A depicts a shopping cart or basket 8 containing items 10 that have been selected for purchase at a combination supermarket and department store (sometimes referred to as a "hypermarket").
As shown in FIGS. 1B and 1C, the system includes a 3-D scanner 100, which is configured to capture images of an object 10 and a 3-D model generation system 200 configured to generate a 3-D model of the object from the images captured by the scanner 100 in operation 1200. An analysis agent 300 identifies the object based on the 
The analysis results generated by the analysis agent 300, including an object identification are stored by an object tracking system 400 in operation 1400. In some embodiments of the present invention, the object tracking system 400 is configured to maintain information (e.g., lists) regarding the particular object that is scanned, such as the identity of the object and an association between the scanned object and a particular shopping cart (e.g., tracking that the scanned object is now in the shopping cart) and/or associated with a particular customer. The object tracking system 400 may also be used to control a display device 450, which may display information to a user. The shopping cart or basket 8 may include a display panel 450 that is configured to display the current list 6 of items that are detected to be the shopping cart. As another example, the display device 450 may be an end user computing device (e.g., a smartphone) of the user and the current list 6 may be displayed in a web page or an application running on the end user computing device.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu with specify an object; the specified object; a three-dimensional shape model of object as taught by Dal Mutto. The motivation for doing is to track objects accurately as taught by Dal Mutto in paragraph(s) [00005]. 
However Wu in view of Dal Mutto specify an object based on an event; performed by the plurality of image capturing apparatuses in the event.
IDA discloses specify an object based on an event ([0049] to [0050] - the predetermined event includes a target object's passing across the video surveillance line, 
performed by the plurality of image capturing apparatuses in the event ([0072] - two or more surveillance cameras 9 capture images at the surveillance position where the predetermined event is detected.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Dal Mutto with as taught by IDA. The motivation for doing so the operation can be performed efficiently by IDA in paragraph(s) [00012]. 

Regarding claim 2, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 1, including specified object, and the reference model.
Wu discloses wherein, the object is selected from among models generated based on the plurality of captured images ([0035], [0063], Fig. 3, Fig. 7A - As shown, at the site A, there are provided cameras 11a and 12a to image the user a as an object from different points of view, a display unit 5a to display an image of the user b, captured at the site B, to the user a, and an image processor 2a which generates a virtual viewpoint image on the basis of images Pm1 and Pm2 captured by the cameras 11a and 12a. 

Then the matching unit received the normalized images. Matching unit 29 makes a match only between points where feature points have been extracted included in the normalized images Pm1 and Pm2, When the feature point sequences R1 and R2 existing on the epi-polar lines L1 and L1', respectively, are matched with each other in relation to the object, the feature point b1 on the epi-polar line L1'. ).
Dal Mutto discloses thee-dimensional shape models of objects ([0005], [0033] - objects of 3-D models.).
the three-dimensional shape model of an object ([0005], [0033] - the object is identified from the objects of 3-D models.);

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Dal Mutto with obtains the three-dimensional shape model of an object; identifying the reference model from among three-dimensional shape models as taught by Dal Mutto. The motivation for doing is to track objects accurately as taught by Dal Mutto in paragraph(s) [00005]. 

Regarding claim 4, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 1 including the three-dimensional shape model, obtained three-dimensional model; the reference model.
Wu discloses wherein in a case where a surface of the reference model and a surface of the obtained model do not match each other in a state where a position of the obtained model and a position of the reference model are set to match with each other, the obtained model is modified such that the surface of the reference model appears as the surface of the obtained model ([0058], [0063] - Pm1 and Pm2 is captured by the cameras and obtained by the correction unit and matching unit. FIG. 6 explains how to normalize, the images Pm1 and Pm2 captured by the cameras 11a and 12a if there is a misalignment. As shown in FIG. 6, when the user a is imaged by the cameras 11a and 12a from different viewpoints with the optical axes through their respective optical centers C1 and C2 being aligned, with a point M of the object (user a), images Pm1 and Pm2, surface, thus captured by the cameras 11a and 12a. A geometric normalization is effected to parallelize the normal-line directions k1 and k2 of the images Pm1 and Pm2 
Then the matching unit received the normalized images. Matching unit 29 makes a match only between points where feature points have been extracted included in the normalized images Pm1 and Pm2, When the feature point sequences R1 and R2 existing on the epi-polar lines L1 and L1', respectively, are matched with each other in relation to the object, the feature point b1 on the epi-polar line L1'.).

Regarding claim 5, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 2 including the three-dimensional shape model, shape feature, and obtained three-dimensional shape model.
Wu discloses wherein the obtained shape model is modified in a case where a shape feature does not meet a predetermined criterion ([0058], [0063] - Pm1 and Pm2 is captured by the cameras and obtained by the correction unit and then matching unit. FIG. 6 explains how to normalize, the images Pm1 and Pm2 captured by the cameras 11a and 12a if there is a misalignment. As shown in FIG. 6, when the user a is imaged by the cameras 11a and 12a from different viewpoints with the optical axes through their respective optical centers C1 and C2 being aligned, with a point M of the object (user a), images Pm1 and Pm2, surface, thus captured by the cameras 11a and 12a. A 
Then the matching unit received the normalized images. Matching unit 29 makes a match only between points where feature points have been extracted included in the normalized images Pm1 and Pm2, When the feature point sequences R1 and R2 existing on the epi-polar lines L1 and L1', respectively, are matched with each other in relation to the object, the feature point b1 on the epi-polar line L1'.
Furthermore each of the occlusion cost functions dx(x, y) and dy(x, y) is generated based on the parallax information. the distance from the cameras 11a and 12a to the user a as the object becomes longer (the angle become smaller), the probability of the occlusion region occurring will be lower. That is the angle between the optical axes of the image is in the state where the value of the angle is smaller to an acceptable angle (largest acceptable angle) so to lower the occlusion region.).

Regarding claim 6, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 5 including the shape feature; obtained three-dimensional shape model, the plurality of captured images.


Regarding claim 7, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 5 including the shape feature; obtained three0dimensional shape model, the plurality of captured images.
Wu discloses wherein the shape feature includes a largest angle between optical axes of the image capturing apparatuses that obtained the captured images used to generate the model, and the criterion includes a state where the largest angle is equal to or smaller than a predetermined value ([0058], [0063],  
The images that are used to generate the modified images and one from left and another from right. Each of the occlusion cost functions dx(x, y) and dy(x, y) is generated based on the parallax information. As the distance from the cameras 11a and 12a to the user a as an object becomes shorter (the angle become larger), the probability of the occlusion region occurring will be higher. As the distance from the cameras 11a and 12a to the user a as the object becomes longer (the angle become smaller), the probability of the occlusion region occurring will be lower. That is the angle between the optical axes of the image is in the state where the value of the angle is 

Regarding claim 8, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 5 including the shape feature; obtained three-dimensional shape mode, the reference three-dimensional shape model, and the plurality of captured images.
Wu discloses wherein the criterion includes a state where a difference between feature and another feature is equal to or smaller than a predetermined value ([0058], [0063]  
The images that are used to generate the modified images and one from left and another from right. Each of the occlusion cost functions dx(x, y) and dy(x, y) is generated based on the parallax information. As the distance from the cameras 11a and 12a to the user a as an object becomes shorter (the angle become larger), the probability of the occlusion region occurring will be higher. As the distance from the cameras 11a and 12a to the user a as the object becomes longer (the angle become smaller), the probability of the occlusion region occurring will be lower. That is the angle between the optical axes of the image is in the state where the value of the angle is smaller to an acceptable angle (largest acceptable angle) so to lower the occlusion region.).
Dal Mutto discloses a difference between the shape feature of the three-dimensional shape model and a shape feature of the reference model ( [0083], [0146] Aspects of embodiments of the present invention are well suited for, but not limited to, circumstances in which the items to be identified may be characterized by their surface colors and geometry, including the size of the object (although there might be some 
the descriptor vector is used to query a database of objects for which are associated with descriptors that were previously computed using the same technique. This database of objects constitutes a set of known objects, and a known object corresponding to the current object (e.g., the scanned object or "query object") can be identified by searching for the closest (e.g. most similar) descriptor in the multi-dimensional space of descriptors, with respect to the descriptor of the current object. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Dal Mutto with a difference between the shape feature of the three-dimensional shape model and a shape feature of the reference model as taught by Dal Mutto. The motivation for doing is to track objects accurately as taught by Dal Mutto in paragraph(s) [00005]. 

Regarding claim 10, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 1 including three-dimensional shape model and including the one or more processor further execute the instructions.
Wu discloses to generate the virtual viewpoint image based on the modified model ([0035], [0042] – as shown in Fig. 4, virtual viewpoint image is generated by the virtual 

Regarding claim 11, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 10 including an three-dimensional shape model, the reference model, the virtual viewpoint image, the third information, and including the one or more processor further execute the instructions.
Wu discloses obtain virtual viewpoint information for specifying a position of a virtual viewpoint and a view direction from the a virtual viewpoint, obtains information, and generates the virtual viewpoint image based on the obtained virtual viewpoint information, and the obtained information ( [0035], [0042] – as shown in Fig. 4, virtual viewpoint image is generated by the virtual viewpoint image generator from the input of the modified images, matching unit, correction unit, and the plurality of captured images. 
[0014], [0058], [0063] - Pm1 and Pm2 is captured by the cameras and obtained by the correction unit and then matching unit. FIG. 6 explains how to normalize, the images Pm1 and Pm2 captured by the cameras 11a and 12a if there is a misalignment. As shown in FIG. 6, when the user a is imaged by the cameras 11a and 12a from different viewpoints with the optical axes through their respective optical centers C1 and C2 being aligned, with a point M of the object (user a), images Pm1 and Pm2, surface, thus captured by the cameras 11a and 12a. A geometric normalization is effected to parallelize the normal-line directions k1 and k2 of the images Pm1 and Pm2 with each other, thereby producing normalized images Pm1 and Pm2 ; An area such as the ear portion will be referred to as an "occlusion region" hereafter. Since in an occlusion 
Then the matching unit received the normalized images. Matching unit 29 makes a match only between points where feature points have been extracted included in the normalized images Pm1 and Pm2, When the feature point sequences R1 and R2 existing on the epi-polar lines L1 and L1', respectively, are matched with each other in relation to the object, the feature point b1 on the epi-polar line L1'.
Determine a correspondence between at least one pixel position on a horizontal line in one of the modified object images and at least one pixel position on the same horizontal line in another of the modified object images
Furthermore each of the occlusion cost functions dx(x, y) and dy(x, y) is generated based on the parallax information. the distance from the cameras 11a and 12a to the user a as the object becomes longer (the angle become smaller), the probability of the occlusion region occurring will be lower. That is the angle between the optical axes of the image is in the state where the value of the angle is smaller to an acceptable angle (largest acceptable angle) so to lower the occlusion region.) .
Dal Mutto discloses information containing at least color information on the reference model and the obtained color information ([0152] Once the query object has been classified, data about the identified class may be retrieved from, for example, a database of metadata about the objects. The retrieved class data may include, the expected dimensions of objects of the given class (e.g., size, shape, color), a reference 3-D model.).


Regarding claim 12, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 11 including obtained three-dimensional shape model ; three-dimensional shape model, the reference model, and the virtual viewpoint image.
Wu discloses wherein the image is generated not using the model before being modified but using the modified model ( ([0035], [0041] to [0043] – as shown in Fig. 4, virtual viewpoint image is generated by the virtual viewpoint image generator uses the input of the modified images, and not using the input of unmodified image by the unit. virtual viewpoint image generator uses the input of the modified images, after the images being modified by the unit, to generate virtual viewpoint images.).

Regarding claim 13, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 11 including color information and reference three-dimensional shape model.
Dal Mutto discloses wherein the information includes ([0152] Once the query object has been classified, data about the identified class may be retrieved from, for example, a database of metadata about the objects. The retrieved class data may include, the expected dimensions of objects of the given class (e.g., size, shape, color), a reference 3-D model.); and 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Dal Mutto with disclose wherein the information includes; and texture data of the reference model as taught by Dal Mutto. The motivation for doing is to track objects accurately as taught by Dal Mutto in paragraph(s) [00005]. 

Regarding claim 14, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 10 including three-dimensional shape model, the reference model, the virtual viewpoint image, and obtained three-dimensional shape model.
Wu discloses wherein the virtual viewpoint image is generated based on the modified model, the obtained model before being modified, and the plurality of captured images ([0035], [0042] – as shown in Fig. 4, virtual viewpoint image is generated by the virtual viewpoint image generator from the input of the modified images, based on the captured images before being modified, and the plurality of captured images.).

Regarding claim 17, Wu discloses An image processing method comprising: ([0035], [0063], Fig. 3, Fig. 7A - As shown, at the site A, there are provided cameras 11a and 12a to image the user a as an object from different points of view, a display unit 5a to 
Remaining language, see rejection on claim 1. 

Regarding claim 18, Wu discloses a non-transitory computer readable storage medium storing a program which causes a computer to execute a method comprising ([0013], [0040] - An image processing apparatus that is a personal computer with a computer readable storage medium storing a program execute the following methods. Furthermore, a personal computer is known to have a computer readable storage medium storing a program.): 
Remaining language, see rejection on claim 1. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (Publication: US 2005/0129325 A1) in view of Dal Mutto et al. (Publication: US 2019/0108396 A1), IDA ET AL. (PUBLICATION: 2018/0091741 A1), and Ikeda (Publication: 2014/0168464 A1).

Regarding claim 9, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 5 including specified object, obtained three-dimensional shape model.

However Wu in view of Dal Mutto, IDA do not disclose feature is a sum or an average of ratios of partial loss; data is the sum or the average of the ratios of partial loss of the object.
Ikeda disclose feature is a sum or an average of ratios of partial loss ([0028], [0034] - When the highlight-detail loss frame average value Dave is 70% or smarter, that is to say, when no highlight-detail loss frame is extracted, or when a highlight-detail loss frame is extracted but the highlight-detail loss ratio is small, the tone modification amount is 0% and corresponds to the curve A that is the initial value. As the highlight-detail loss frame average value Dave increases, that is to say, as the highlight-detail loss ratio increases, the tone modification amount increases and ultimately corresponds to the curve B, and the frames are expressed more darkly with their tone being 
data is the sum or the average of the ratios of partial loss of the object ([0028], [0034] - When the highlight-detail loss frame average value Dave is 70% or smarter, that is to say, when no highlight-detail loss frame is extracted, or when a highlight-detail loss frame is extracted but the highlight-detail loss ratio is small, the tone modification amount is 0% and corresponds to the curve A that is the initial value. As the highlight-detail loss frame average value Dave increases, that is to say, as the highlight-detail loss ratio increases, the tone modification amount increases and ultimately corresponds to the curve B, and the frames are expressed more darkly with their tone being emphasized (i.e., with the slope of their input/output being steep). With this tone control, a high-luminance object is darkened such that the degree of the highlight-detail loss can be reduced, and the difference between bright and dark parts is increased. Although the entire image capturing screen is divided into a plurality of areas for calculation in the present embodiment, any area may be divided into a plurality of areas for calculation.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Dal Mutto with feature is a sum or an average of ratios of partial loss; data is the sum or the average of the ratios of partial loss of the object as taught by Ikeda. The motivation for doing is to enable object to look more nature as taught by Ikeda in paragraph(s) [00006]. 

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Publication: US 2005/0129325 A1) in view of Dal Mutto et al. (Publication: US 2019/0108396 A1 ), IDA ET AL. (PUBLICATION: 2018/0091741 A1), and Yates et al. (Publication: 2020/0150637 A1).

Regarding claim 19, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 1 including virtual view point, virtual image, and modification of the model of the obtained three-dimensional shape model.
Wu in view of Dal Mutto, IDA do not, however Yates does disclose
wherein a parameter for specifying a point corresponding to the generated image is determined based on a condition of the model ( [0071] “After the sensor object 1002 has been added to the digital twin 702, user interface component 604 allows the user to invoke a display of the sensor object's attributes and properties in response to selection of the object 1002 (e.g., as a pop-up window overlaid on the digital twin visualization on or near the selected sensor object 1002). The user can then modify any of the user-adjustable sensor attributes, properties, or configuration parameters associated with the object 1002 via interaction with the displayed list of attributes. Example sensor configuration parameters that can be changed via interaction with the sensor object 1002 can include, but are not limited to, the FOV of the sensor”
The parameter for field of views can be specified, based on the detection zone 408 having a desired shape [0044], [0063]).
. 

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Publication: US 2005/0129325 A1) in view of Dal Mutto et al. (Publication: US 2019/0108396 A1 ), IDA ET AL. (PUBLICATION: 2018/0091741 A1), and Jin (Publication: 2016/0328879 A1).

Regarding claim 20, Wu in view of Dal Mutto, IDA disclose all the limitations of claim 1 including virtual image, and the plurality of image capturing apparatuses in the event.
Wu discloses the specified object in the generated virtual image ([0035] – the user a in the lma virtual image)
Wu in view of Dal Mutto, IDA do not, however Jin does disclose
Wherein a color of the object in the generated image is determined before the imaging is performed by device ([0077] - “Accordingly, the GPU 110 may further determine or set a depth and/or color value for the α pixel of the second image 224 to be the same or match the depth or color value of the of the β pixel of the first image 214, and in an embodiment, the GPU 110 may determine or set a depth and/or color value for the α pixel of the second image 224 to be the same or match the depth or color value of the β pixel of the first image 214 before rendering is performed on the second image 224. 
Color o of the first image and second and first image is determined before rendering the second image by the GPU.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Dal Mutto, IDA with as wherein a color of the object in the generated image is determined before the imaging is performed by device taught by Jin. The motivation for an improved graphics processing component as taught by Jin. 

Response to Arguments

1.	Claim Rejection Under 35 U.S.C. 103
a.	Regarding claim 1,Applicant asserts “Wu, however, does not appear to disclose outputting a set of the modified three dimensional shape model of the specified object and information representing that the obtained three-dimensional shape model of the specified object is modified.”

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are 

b.	Applicant asserts “Even if the image normalization technique of Wu could be properly modified using the three-dimensional object model of Dal Mutto and the video surveillance of Ida, Wu in view of Dal Mutto and Ida fails to disclose outputting a set of the modified three-dimensional shape model of the specified object and information representing that the obtained three-dimensional shape model of the specified object is modified.”

Examiner disagrees,
Wu discloses, as shown in Fig. 10, an image is reconstructed after matching is determined between images of the object captured by at least two cameras.
Dal Mutto discloses thee-dimensional shape models of objects as stated above under the 103 rejection.

c.	Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616